                                                                               Case 2:18-cv-01063-GW-SK Document 126 Filed 07/15/19 Page 1 of 4 Page ID #:2125



                                                                                  1   S. Michael Kernan, State Bar No. 181747
                                                                                      mkernan@kernanlaw.net
                                                                                  2   R. Paul Katrinak, State Bar No.164057
                                                                                      pkatrinak@kernanlaw.net
                                                                                  3   THE KERNAN LAW FIRM
                                                                                      9663 Santa Monica Blvd., Suite 450
                                                                                  4   Beverly Hills, California 90210
                                                                                      Telephone: (310) 490-9777
                                                                                  5   Facsimile: (310) 861-0503
                                                                                  6   Attorneys for Defendants
                                                                                      Virgin Produced, LLC
                                                                                  7   Virgin Produced 2.0, LLC, and
                                                                                      Studio 35k, LLC
                                                                                  8

                                                                                  9                      UNITED STATED DISTRICT COURT
                                                                                 10                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                 11                              WESTERN DIVISION
                                                                                 12
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                                      NOEMI DEL RIO, an individual,        )        Case No. 2:18-CV-01063-GW-SK
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0
THE KERNAN LAW FIRM




                                                                                 13                                        )
                                                                                                   Plaintiff,              )        Judge: Hon. George H. Wu
                                       (310) 490-9777




                                                                                 14                                        )
                                                                                                     vs.                   )        DEFENDANTS VIRGIN
                                                                                 15                                        )        PRODUCED, VIRGIN PRODUCED
                                                                                      VIRGIN AMERICA, INC., a Delaware )            2.0, AND STUDIO 35K, LLC’S
                                                                                 16   Corporation; VIRGIN PRODUCED,        )        NOTICE OF MOTION AND
                                                                                      LLC, a Delaware Limited Liability    )        MOTION FOR GOOD FAITH
                                                                                 17   Company; VIRGIN PRODUCED 2.0, )               SETTLEMENT
                                                                                      LLC, a Delaware Limited Liability    )
                                                                                 18   Company; and, STUDIO 35K, LLC, a )
                                                                                      California Limited Liability Company )        Hearing Date: August 12, 2019
                                                                                 19                                        )        Hearing Time: 8:30 a.m.
                                                                                                   Defendants.             )        Court Room: 9D, 9th Floor
                                                                                 20                                        )
                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28

                                                                                                                                1
                                                                                            DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR GOOD FAITH SETTLEMENT
                                                                               Case 2:18-cv-01063-GW-SK Document 126 Filed 07/15/19 Page 2 of 4 Page ID #:2126



                                                                                  1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                                  2            PLEASE TAKE NOTICE THAT on August 12, 2019, at 8:30 a.m., or as
                                                                                  3   soon thereafter this matter may be heard in Courtroom 9D of the Western
                                                                                  4   Division of the United States District Court in the Central District of California
                                                                                  5   located at 350 West 1st Street, Los Angeles, California 90012, Defendants Virgin
                                                                                  6   Produced, LLC, Virgin Produced 2.0, LLC, and Studio 35k, LLC will and hereby
                                                                                  7   do move this Court, pursuant to Code of Civil Procedure section 877.6 for an
                                                                                  8   order:
                                                                                  9            (1)    Determining that the settlement between Plaintiff, Noemi Del Rio,
                                                                                 10                   and Defendants Virgin Produced, LLC, Virgin Produced 2.0, LLC,
                                                                                 11                   and Studio 35k, LLC was made in good faith pursuant to California
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                                 12                   Code of Civil Procedure sections 877 and 877.6; and,
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0
THE KERNAN LAW FIRM




                                                                                 13            (2)    Discharging Defendants Virgin Produced, LLC, Virgin Produced
                                       (310) 490-9777




                                                                                 14                   2.0, LLC, and Studio 35k, LLC from any obligation, including
                                                                                 15                   contribution and indemnity, to any other party or claimant arising
                                                                                 16                   out of the facts and circumstances sued upon herein.
                                                                                 17            This Motion for determination of good faith settlement (the “Motion”) is
                                                                                 18   based on the instant application, the accompanying memorandum of points and
                                                                                 19   authorities in support thereof; the accompanying declaration of S. Michael
                                                                                 20   Kernan, the pleadings and files in this action, and upon such other evidence as
                                                                                 21   may be considered by the Court.
                                                                                 22   DATED: July 15, 2019                                  THE KERNAN LAW FIRM
                                                                                 23

                                                                                 24                                                         By:__/s/ S. Michael Kernan__
                                                                                 25                                                               S. Michael Kernan
                                                                                                                                            Attorneys for Defendants
                                                                                 26                                                         Virgin Produced, LLC,
                                                                                 27                                                         Virgin Produced 2.0, LLC,
                                                                                                                                            and Studio 35k, LLC
                                                                                 28

                                                                                                                                 2
                                                                                                     DEFENDANTS NOTICE OF MOTION FOR GOOD FAITH SETTLEMENT
                                                                               Case 2:18-cv-01063-GW-SK Document 126 Filed 07/15/19 Page 3 of 4 Page ID #:2127



                                                                                  1
                                                                                                                 CERTIFICATE OF SERVICE
                                                                                      I, Nicole Soma, declare:
                                                                                  2
                                                                                            I am a citizen of the United States and employed in Los Angeles County,
                                                                                  3
                                                                                      California. I am over the age of eighteen years and not a party to the within-
                                                                                  4
                                                                                      entitled action. My business address is 9663 Santa Monica Blvd., Suite 450, Los
                                                                                  5
                                                                                      Angeles, CA 90064. On July 15, 2019, I served a copy of Defendants’ Notice of
                                                                                  6
                                                                                      Motion and Motion for Good Faith Settlement by electronic transmission.
                                                                                  7
                                                                                            I am familiar with the USDC Central District’s practice for collecting and
                                                                                  8
                                                                                      processing electronic filings. Under that practice, documents are electronically
                                                                                  9
                                                                                      filed with the court. The court’s CM/ECF system will generate a Notice of
                                                                                 10
                                                                                      Electronic Filing (NEF) to the filing party, the assigned judge, and any registered
                                                                                 11
                                                                                      users in the case. The NEF will constitute service of the document. Registration
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                                 12
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0
THE KERNAN LAW FIRM




                                                                                      as a CM/ECF user constitutes consent to electronic service through the court’s
                                                                                 13
                                       (310) 490-9777




                                                                                      transmission facilities.
                                                                                 14
                                                                                            Executed on July 15, 2019 at Los Angeles, CA
                                                                                 15

                                                                                 16

                                                                                 17
                                                                                                                                          /s/ Nicole Soma___________
                                                                                 18
                                                                                                                                          Nicole Soma
                                                                                 19

                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28

                                                                                                                                2
                                                                                                                      CERTIFICATE OF SERVICE
                                                                               Case 2:18-cv-01063-GW-SK Document 126 Filed 07/15/19 Page 4 of 4 Page ID #:2128



                                                                                  1

                                                                                  2

                                                                                  3

                                                                                  4

                                                                                  5

                                                                                  6

                                                                                  7

                                                                                  8

                                                                                  9

                                                                                 10

                                                                                 11
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                                 12
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0
THE KERNAN LAW FIRM




                                                                                 13
                                       (310) 490-9777




                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19

                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28

                                                                                                                          3
                                                                                                                 CERTIFICATE OF SERVICE
